Title: To George Washington from Henry Knox, 15 April 1794
From: Knox, Henry
To: Washington, George


          
            War Department April 15. 1794
          
          The Secretary of War respectfully submits to the President of the United States, the
            following ideas relatively to the frigates authorised by the law for providing a naval
              armament.
          That the said frigates be constructed upon the principles which shall after the most
            mature information and consideration appear to combine the greatest possible force, with
            adequate strength, and swiftness of sailing, so as to render them equal or superior to
            any ships of their description belonging to the powers of Europe.
          That therefore the largest of the ships of forty four guns be constructed to carry
            thirty cannon of the calibre of twenty four pounders upon one deck, each cannon to weigh
            about two tons. Formerly cannon of this calibre weighed forty eight hundred, which
            indeed is the weight at present in France, but then they are ten feet in length whereas
            it is proposed to make our’s of about eight feet.
          
          That in order to complete the force of the ship the following ordnance be added to the
            twenty four pounders—eight twelve pounders—four eight inch howitzers—two five inch and
            an half howitzers, besides smaller cannon or carronades for the tops and forecastle.
          That the forty four gun ships be one hundred and forty seven feet keel for
            tonnage—forty three feet beam—fourteen feet hold below the gun deck, and including the
            orlop deck, six feet in the clear between the gun and spar deck and seven feet
            waist.
          That taking into consideration the great length proposed it will be necessary to devise
            certain braces and riders in order to give a just strength and prevent the accidents to
            which vessels are generally liable, of being hogged, or broken backed, which causes the
            vessel from weakness to droop at both ends.
          That Mr Joshua Humphreys and Col. Marsh eminent master shipbuilders in Philadelphia,
            and Mr John Wharton formerly also an eminent shipbuilder, and a member of the navy board
            during the late war, have each given to the subscriber their opinions of the propriety
            of the proportions before specified, but Mr Thomas Penrose, Mr
            John Bowers, and Mr Samuel Bowers, also all excellent shipbuilders, are of opinion that
            twenty eight twenty four pounders on one deck will be sufficient, and that it would be
            difficult to secure a ship of thirty twenty four pounders against the broken back before
              mentioned. As it is important to be certain of the principles,
            Mr John Hacket an eminent shipbuilder in Massachusetts who constructed the Alliance
            frigate during the late war, has been invited to repair to this city in order to be
            consulted on this business. It is asserted by Captain Barry and seems conceded by the
            builders that the Alliance was one of the best constructed frigates in all respects of
            the late war. Besides Mr Hacket’s, other opinions will be sought in order to furnish
            materials for a solid judgment upon the subject.
          It is proposed the frigates of thirty six guns shall carry the same weight of metal of
            the forty four gun ships, but only to have twenty eight guns upon one deck, of course
            eleven feet shorter. But Mr Penrose is of opinion that these frigates should have one
            hundred and twenty feet keel for tonnage, thirty five feet beam, twelve feet hold, six
            feet between decks, and six feet waist, and one hundred and sixty three feet on the gun
            deck, and the largest guns to be twelve pounders.
          
          The manner in which these vessels ought to be built has been under consideration; that
            is, whether the hull and other parts susceptible of the measure should be built by
            contract, or by a capable agent or agents appointed for the purpose of procuring the
            labor and materials. Upon enquiry however it appears improbable that a contract could be
            formed with the shipbuilders in this place for any which may be directed to be built
            here. They alledge that if a contract was offered and accepted by two, three, or more,
            it would excite the ill will and envy of those who had no part in it, and as the
            frigates would require many hands the price of that sort of labor would rise, and that
            therefore it would be in the power of those not employed to raise the wages of
            Journeymen a shilling or two per day which would occasion great embarrassment if not
            ruin to the undertakers. Hence it would appear to follow as a consequence, that if the
            shipbuilders of Philadelphia some of whom have considerable capitals would decline a
            contract, that it would be almost, or quite impracticable to obtain the building by
            contract elsewhere. If this should be so, then Agents respectable for their
            intelligence, activity, and integrity must be sought in the places in which it shall be
            decided to build the said frigates.
          If the principles of oeconomy alone were to predominate in determining the places where
            the said vessels were to be built and equipped, it is not improbable the arrangement
            might be different from the one hereinafter submitted.
          But as the government is the government of the whole people, and not of a part only, it
            is just and wise to proportion its benefits as nearly as may be to those places or
            states which pay the greatest amount to its support. It is conceived the saving of a few
            thousand dollars in the expences will be no object compared with the satisfaction a just
            distribution would afford. Under these impressions the following are submitted as places
            at which it might be proper to build the said frigates, to wit
          
            
              Charleston South Carolina
              1
              36 Gunship
            
            
              Norfolk or Portsmouth, Virginia
              1
              36
            
            
              Baltimore Maryland
              1
              44
            
            
              Philadelphia Pennsylvania
              1
              44
            
            
              New York New York
              1
              44
            
            
              Boston Massachusetts
              1
              44
            
          
          
          The information which the subscriber has hitherto received is by no means accurate as
            to the price at which the said vessels could be built at either of the two southern
            places, nor the time in which they could be finished, but it seems to be pretty well
            ascertained, that it would be practicable to build them as specified, although it may
            and probably will require that some additional artificers should be sent from the
            northward, particularly to Charleston. It is to be understood that the enhanced prices
            particularly at Charleston will relate principally to the hull, provided the
            communication is kept open, as the guns, anchors, and a variety of other articles may be
            sent to that port from other parts of the United States. Perhaps articles must be
            imported from Europe for all the places, particularly copper for the bottoms, hemp for
            the cordage, and sail cloth.
          It will however be of the utmost consequence to the construction of the vessels, that
            the timber should be cut with all possible expedition, as it is estimated by a master
            builder here, that it will require the labor of three hundred men two months to cut the
            live oak and cedar necessary for the said ships.
          The estimate which accompanies the report, is made in Philadelphia. But if the
            appearance of our being involved in the European war should continue it is very
            questionable whether the actual cost will not considerably exceed the estimate. All which is humbly submitted
          
            H. Knox secy of war
          
        